Williams, Ch. J.
The defence to the claim of the appellant, is, that this was a contract, which was extinguished, by the marriage of the parties.
By the laws of this state, commissioners upon insolvent estates have the powers of courts of law and of chancery; so that if this claim can be supported before either tribunal, it should have been allowed.
It is doubtless well settled, that if a woman takes for her husband a man who is indebted to her, the debt is thereby discharged or extinguished. Co. Litt. 264. sect. 445. But it is now equally well settled, that if a man about to enter into the marriage relation, as an inducement thereto, promises his intended wife to pay her a sum of money, or make other provision for her, after its termination, such contract will not be extinguished, by the marriage. Smith & ux. v. Stafford, Hob. 216. Gage v. Acton, Com. R. 67. S. C. 1 Salk. 325. S. C. 1 Ld. Raym. 515. Milbourn v. Ewart & al. 5 Term R. 381. Had then this contract expressly provided, that payment should be made on the termination of the marriage, it would have been governed by those cases.
But it is said, that this contract is of a different character; that payment is to be made during marriage.
In the construction of contracts, we are to look at the intent of the parties, and give effect to that intent, if it can be done consistently with the principles of law. This, says Judge Paterson, is the great rule of interpretation. 4 Dall. 347. And if a contract admits of more than one construction, one of which will render it inefficacious, or nullify it, that construction should be adopted, which will carry it into effect. Archibald v. Thomas, 3 Cowen, 284. For there is no presumption against the validity of contracts. Pugh v. Duke of Leeds, Cowp. 714. Nor can we suppose, that the parties sit down to make a contract providing for a particular event, when that very event would make it void.
The appellees, however, say, that the court, in construing this contract, are to look at the contract itself only, and cannot go out of it, to discover what was the intent of the parties, *196by the words used. If by this is only meant, that parol evidence of intention is not to be given to explain a contract ambiguous on its face, it is correct. But we see not why the situation of the parties, and the subject matter of the transaction, may not be brought into view, to assist in determining the meaning of a particular expression. In Sumner v. Williams, 8 Mass. R. 214. the court say, nothing can be more equitable, than that the situation of the parties, the subject matter of their transactions, and the whole language of their instrument, should have operation, in settling the legal effect of their contract. And in Wilson v. Troup, 2 Cowen, 228, 9. it is said, by Woodworth, J., this extrinsic evidence is admissible, so far as to ascertain the circumstances under which the writing was made, and the subject matter to be regulated by it. So in Milbourne v. Ewart, 5 Term R. 381. 385. where a suit was brought upon a bond, and the defendants pleaded the intermarriage of the parties, and the plaintiff replied, that the bond was made in contemplation of marriage between the parties, and with intent that, if it took effect, the plaintiff should have the full benefit and effect thereof; it was objected, that such an agreement as was stated in the replication could not be let in to explain a deed; but Ashhurst, J. said, he saw no objection to the averment in the replication, for it appeared from the defendants’ own showing, that the marriage was solemnized on the day when the bond bears date; and the averment of the plaintiff, that the bond was given in contemplation of marriage, and as a settlement on the wife, does not militate against the bond and condition; on the contrary, it explains and is in affirmance of the condition of the bond. But in this case, the writing itself explains all that is necessary to show the subject matter and circumstances of these parties.
It appears evident, that the parties contemplated an intermarriage, and that this contract was made in reference to it; and it purported to hold forth a benefit to the woman, by way of inducing her consent to it. In consideration of her becoming his wife, he promises to pay her a sum of money, the amount of which is to be determined, by the time which she continues to live with him as his wife, at the rate of one dollar per week. Now, when was this money payable? It is not contended, that it was payable immediately; but the *197appellees say, it was payable weekly; the other party claims, it was payable at the termination of the term limited.
By giving the former construction, we say, that the parties made a contract, which was of no value, but which became void, when the very event happened which was to make it beneficially operative. It is said, in reply to this, they were willing to trust each other’s honour. If this was so, we can see no possible object in reducing the contract to waiting. It cannot be presumed, that the parties intended such a consequence. On the other hand, the parties must be supposed to have intended something, by this agreement—a benefit was intended to the woman; the sum they could not fix, because they could not tell the time she would spend; and they seem to have thought it reasonable, that it should be in proportion to the length of the time; that she should not receive the same sum, if she lived with him six months, or a year, as if she lived with him twenty years. They are evidently looking to a provision for her, when this union shall cease. He, therefore, stipulates to give her at the rate of one dollar a week—not a dollar a week, but at the rate. Now, had he made a contract with a labourer for six months, to pay him at the rate of ten dollars a month, it would have been one entire contract, terminating at the end of the six months. McMullen v. Vanderlip, 12 Johns. R. 165. Reab v. Moor, 19 Johns. R. 327. It must be evident, that the provision contemplated, is not for the immediate support of the wife; for that he was bound by the law to furnish; but it is a provision for her, when this legal support shall cease, and when she might suppose the legal provision would be insufficient. If it was intended to supply her wants, when the marriage terminated, nothing would be more natural than that the payment should then be made, and nothing more unnatural than that a provision intended for her support, and as a marriage settlement, should be agreed to be paid and received, at the end of each week of the connexion. In addition to this, we are called upon to believe, that they intended to make a contract, for the benefit of the woman, which might be literally executed, without her ever receiving more than one dollar therefor. By the construction claimed, the first one dollar paid would become the husband’s; and then each weekly payment might be made, leaving the parties, at the end of twenty years, *198neither richer nor poorer, than they were, at the end of the week.
The question was asked, suppose the husband had actually paid her the one dollar per week during the coverture, could she then sue upon the contract? If the appellees are right in the construction they give to this contract, the money so paid would remain the money of the husband, as before, and the wife become a mere depositary of it. But if we adopt the other construction, the inducement held out in the contract, is fulfilled; a provision is made for the party, at the termination of the union, proportional to the length of the connexion; and this, by the rule prescribed in the contract. A majority of the court are of opinion, that this construction is entirely consistent with the language used, and may fairly be said to carry into effect the intent of the parties; and that this construction should be adopted, rather than one which makes the contract, at least at law, entirely worthless.
But, however this contract ought to be treated at law, we are all satisfied, that a court of equity will enforce it. For courts of equity, in furtherance of the manifest intentions and objects of parties, will carry into effect contracts of this character, though they might be avoided at law. 2 Story’s Eq. 599. sec. 1370. Thus, where a woman, who owned lands, agreed with her intended husband, that, upon her marriage, she would convey said lands to him, in fee, and gave to him a bond to that effect, with condition, that she would, in case the marriage took effect, convey all her lands to him;—the marriage took effect; and the heirs of the husband brought a bill to carry the contract into effect; the wife claimed, that the bond was extinguished by the marriage; but the chancellor held, that the impropriety of the security, or the inaccurate manner of wording the bond, was not material; that this agreement, being for a valuable consideration, should be executed in equity. He adds, that it is unreasonable, that the intermarriage, upon which alone the bond was to take effect, should itself be a destruction of the bond. Cannel v. Buckle, 2 P. Wms. 243. S. C. 2 Eq. Ca. Ab. 23. pl. 24. And this case is recognized as law, by Judge Story. It is not easy to see in what respect this case differs, in principle, from the one before us, if it is admitted, that this is payable during marriage. There, as well as here, the agreement was in consid*199eration of a proposed marriage; there, as well as here, it was to be done, only in case the marriage took effect; and, of course, was to be done, when that event happened; that is, during the marriage. If it was unreasonable in that case, that the intermarriage, upon which alone the bond was to take effect, should be a destruction of the bond given by the wife, it surely is not less unreasonable, that a writing, given by the husband, to induce this marriage, should be nullified, by the marriage itself. We think, therefore, we are on sure ground, when we say, a court of equity can give relief.
The case states, that the judge below intimated an opinion, that the sum left the widow, by the will, might be deducted from the sum to be allowed on this note. This was under the idea, that this, though in form, a debt, was, in fact, an informal agreement, by which, the deceased stipulated to provide for his wife, at the rate there mentioned; and if he had done this by will, and she elected to receive it, a court of equity would not permit her to claim both, but would consider it as a fulfilment of the stipulation in this writing.
But, as the appellant has expressly agreed to accept what is given by the will, as payment, so far as it can be available, the court give no opinion upon this part of the case, but advise the superior court to disaffirm the decree of probate.
In this opinion, Church, Storrs and Hinman, Js. fully concurred.
Waite, J.
Was of opinion, that upon a fair construction of the contract, the wife was to receive the one dollar a week, for her personal benefit, during the coverture: that there was nothing in the agreement, indicating an intention that it was to be for her support, during her widowhood, if she survived him, or for the benefit of her legal representatives, in the event of his surviving her. And with respect to such representatives, the case showed nothing which would lead to an inference, that she wished to provide for them.
Decree of probate disaffirmed.